CONCURRING OPINION
WOODLEY, Presiding Judge.
I concur in the reversal of the conviction because appellant’s formal bill of exception No. 1, timely filed with the clerk of the trial court, certifies that at the time the confession of appellant’s co-defendant Anderson was offered it was not shown for what purpose it was offered; that the court refused to instruct the jury that the statement could be considered only for impeachment purposes, and that such. refusal to submit such requested charge was prejudicial to the rights of the appellant.